Citation Nr: 1749258	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to compensation under 38 U.S.C. § 1151 for perforated colon sustained during a March 12, 2012, colonoscopy.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for additional injury caused by delay of treatment by Memphis VA Medical Center emergency room staff on March 14, 2014.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his brother


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1970, including service in the Republic of Vietnam from February 1969 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which addressed the Veteran's initial claim of entitlement to compensation under 38 U.S.C. § 1151 for perforated colon sustained during the March 12, 2012 colonoscopy.  In the subsequent lay evidence, the Veteran has also claimed entitlement to compensation under 38 U.S.C. § 1151 for additional injury caused by delay of treatment by Memphis VA Medical Center emergency room staff on March 14, 2014.  This was adjudicated in the January 2014 supplemental statement of the case as part of the same claim.  As these theories rely on two distinct incidents on two separate dates, the Board has separated them into two issues.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is associated with the claims file.

At his hearing, the Veteran stated that he was still seeking entitlement to a total disability rating based on individual unemployability (TDIU).  This issue had been withdrawn in a January 2014 correspondence prior to the current claim's certification to the Board.  As such, the Board finds that the issue is not in appellate status.  Prior to March 24, 2015, VA recognized formal and informal claims.  Effective March 24, 2015, however, VA amended its rules as to what constitutes a claim for benefits; claims are now required to be submitted on a specific claim form, prescribed by the Secretary, and available online or at the local RO.
Thus, to the extent that the Veteran's testimony at the Board hearing reflected a desire to refile a claim for TDIU, the Veteran is encouraged to do so with the assistance of his representative.

The Veteran submitted a motion to have his case advanced on the docket based on financial hardship.  As noted in the October 2016 hearing transcript, that motion was entertained and denied as the Veteran's testimony did not establish circumstance that would warrant advancement on the docket for financial hardship.

The issue of compensation under 38 U.S.C. § 1151 for additional injury caused by delay of treatment by Memphis VA Medical Center emergency room staff on March 14, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's colonoscopy, which resulted in a perforated colon, was performed by a private physician based on VA's referral and with VA's scheduling assistance.

2.  The record does not establish negligence on the part of VA in referring the Veteran for a colonoscopy or in scheduling the Veteran for a colonoscopy with this particular doctor.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for perforated colon sustained during a March 12, 2012, colonoscopy, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


II. Analysis

The Veteran is seeking compensation under 38 U.S.C. § 1151 for perforated colon sustained during a March 12, 2012, colonoscopy performed by Dr. Edward Friedman of Gastrointestinal Specialists, PC.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.3361 (2016).  Under 38 C.F.R. § 3.361(f), hospital care or medical services furnished under a contract made under 38 U.S.C.A. § 1703 (contracts for hospital care and medical services in non-Department facilities) and hospital care or medical services, including examination, provided under 38 U.S.C.A. § 8153 in a facility over which the Secretary does not have direct jurisdiction do not constitute hospital care, medical or surgical treatment, or examination furnished by a Department employee or in a Department facility within the meaning of 38 U.S.C.A. § 1151(a).

Here the Veteran was seen by VA in February 2012.  A colon cancer screening indicated the need for an outside gastrointestinal lab.  As such, in VA referral, the Veteran was scheduled for a colonoscopy with a non-VA provider.  A VA nurse provided the Veteran was colonoscopy instructions and education.

Two weeks later, on March 12, 2012, the Veteran underwent a colonoscopy performed by Dr. Edward Friedman of Gastrointestinal Specialists, PC.  The Veteran experience abdominal pain following this procedure and ultimately sought treatment at the Memphis VA Medical Center emergency room on March 14, 2014.  This later treatment is the subject of the remand below.

The Veteran does not dispute the fact that the colonoscopy in question was performed by a non-VA physician or that it was performed at a non-VA facility.  Dr. Friedman is not a VA employee and the March 12, 2012 colonoscopy was not performed at a VA facility.  The Veteran's claim instead is that because VA sent him to a private provider instead of performing the procedure itself, it is still responsible to the resulting perforated colon.

Although the Veteran testified that at the time of his February 2012 VA treatment he had never undergone a colonoscopy, the Board notes that the VA physician was not the first physician to suggest that the Veteran needed to undergo a colonoscopy.  Instead private treatment records from August 2009 list colonoscopy among the labs and tests ordered.  It is unclear why the Veteran did not follow up on that private physician's recommendation.  It does suggest, however, that but for VA's assistance in scheduling the Veteran for a colonoscopy; he would have continued to ignore medical advice to do so.  The question then becomes whether there was negligence on the part of VA in scheduling the Veteran for the March 12, 2012 colonoscopy.

Here, the record shows that Dr. Edward Friedman was a physician and, based on the name of his practice group, is a gastrointestinal specialist.  As was the case in Ollis, there was no indication that the private doctor was unqualified to perform the procedure on referral.  Therefore, arguments regarding negligent referral were "speculative at best."  See Ollis v. McDonald, 27 Vet. App. 405 (2015), aff'd in part, Ollis v. Shulkin, 857 F.3d 1338 (2017).  There is no indication that VA was negligent is referring the Veteran to this physician for a colonoscopy or in scheduling the Veteran for this colonoscopy.  As such, there is no showing of proximate cause between negligence on VA's part and the ensuing injury.  Thus, the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for VA's referral to this doctor.

In reaching this conclusion, the Board has only addressed the question of whether VA was negligent in its actions of referring and scheduling the Veteran for this colonoscopy.  The Board does not have jurisdiction over any claim the Veteran may have against the provider of the March 12, 2012 colonoscopy and so makes no finding in that regard.

Thus, the evidence shows that the March 12, 2012 colonoscopy was not VA medical treatment.  Therefore it cannot form the basis for entitlement to compensation under 38 U.S.C. § 1151.

As the elements of claim for compensation under 38 U.S.C. § 1151 have not been met, the Veteran's claim must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for perforated colon sustained during a March 12, 2012, colonoscopy is denied.


REMAND

Alternately, the Veteran is seeking compensation under 38 U.S.C. § 1151 for additional injury caused by delay in treatment at the Memphis VA Medical Center emergency room staff on March 14, 2014.  He has argued that he had to wait eight hours in the VA emergency room afterwards before being seen and subsequently treated to repair this perforation.  He believes this delay caused additional injury to include removal of his colon necessitating a colostomy bag and removal of his appendix, cecum, and rectum.  Currently, the medical evidence does not include an opinion as to whether this represents additional disability that was proximately caused by a delay in medical treatment when the Veteran waited in the VA emergency room for eight hours prior to being seen.  On remand, such an opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to assess the nature and etiology of any pathology of the colon, lower stomach or appendix, including removal, in accordance with the following instructions. 

The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

After reviewing the file and examining the Veteran, the examiner must provide an opinion addressing the following:

A.  Identify any disabilities of the colon, rectum, lower stomach, appendix, or cecum, including removal.

B.  For all identified disabilities, the examiner should provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that it represents additional disability that was caused by a delay in treatment on March 14, 2012.  If more than one condition is diagnosed, the examiner must specify which ones, if any, were caused by delay in treatment.

C.  If (and only if) any identified pathology is found to have been caused by the claimed delay in emergency treatment on March 14, 2012; the examiner must address the following:

I.  Whether any diagnosed condition of the colon, lower stomach, appendix, or cecum was caused by carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA by not treating the Veteran until eight hours after he arrived in the emergency room; or  

II. If there was no fault on the part of VA in not treating the Veteran until eight hours after he arrived in the emergency room, whether any identified condition caused by the eight hour delay in treatment was due to an event not reasonably foreseeable.

The examiner must review the VA treatment records documenting the March 14, 2012 treatment and must provide a complete explanation for all conclusions reached. 

2.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

3.  Finally, after completing any other indicated development, readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


